Citation Nr: 1409450	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  10-27 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for fatigue, including as due to an undiagnosed illnesses.

2.  Entitlement to service connection for joint pain due to an undiagnosed illness.

3.  Entitlement to service connection for muscle pain due to an undiagnosed illness.

4.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).

5.  Entitlement to service connection for headaches.

6.  Entitlement to an initial compensable rating for a right wrist disability.

7.  Entitlement to an initial compensable rating for residuals of a laceration of the left hand with a scar.

8.  Entitlement to an initial compensable rating for residuals of a laceration of the fifth finger of the right hand.

9.  Entitlement to an initial rating in excess of 10 percent for a right knee disorder.

10.   Entitlement to an initial rating in excess of 10 percent for a left knee disorder.

11.  Entitlement to an initial rating in excess of 10 percent for right shin splints.

12.  Entitlement to an initial rating in excess of 10 percent for left shin splints.

13.  Entitlement to an initial rating in excess of 10 percent for a right ankle disorder.

14.  Entitlement to an initial rating in excess of 10 percent for a left ankle disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to June 2008, including served in the Southwest Asia theater of operations and in Afghanistan; he served in combat and his awards and decorations include the Combat Medical Badge.

This matter comes before the Board of Veterans' Appeals (Board) from November 2008, August 2009, and June 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

In his June 2010 VA Form 9, Appeal to Board of Veterans' Appeals, the Veteran specifically notified VA that he was not appealing any of the issues listed in the June 2010 statement of the case (i.e., claims for, among other things, higher evaluations for impotence, posttraumatic stress disorder (PTSD), hypertension, hamstring tear, and a plantar wart) except for his claim for a compensable rating for a laceration of the fifth finger of the right hand.  Therefore, because these issues were not certified to the Board, the Board finds that these other rating claims are not in appellate status.  See 38 C.F.R. §§ 20.200, 20.302(c) (2013) (an appeal requires a notice of disagreement and a timely filed substantive appeal after issuance of a statement of the case); see also Percy v. Shinseki, 23 Vet. App. 37 (2009).

The claims of service connection for fatigue including as due to an undiagnosed illnesses, undiagnosed illnesses manifested by joint pain and/or muscle pain, a TBI, and headaches as well as the claims for higher evaluations for residuals of a laceration of the fifth finger of the right hand, bilateral knee disabilities, bilateral shin splints, and bilateral ankle disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Prior to the Board's issuance of a final decision, the Veteran notified VA that he wanted to withdraw the appeal of the denial of his claims for initial compensable ratings for a right wrist disability and residuals of a laceration of the left hand with a scar and his withdrawal was explicit, unambiguous, and done with a full understanding of the consequences of such action on the part of the claimant.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal as to the claim for an initial compensable rating for a right wrist disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

2.  The criteria for withdrawal of an appeal as to the claim for an initial compensable rating for residuals of a laceration of the left hand with a scar have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Moreover, the United States Court of Appeals for Veterans Claims (Court) in DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011) held that withdrawal of a claim for VA disability benefits is only effective where the withdrawal is explicit, unambiguous, and done with a full understanding of the consequences of such action on the part of the claimant.  See also Kalman v. Principi, 18 Vet. App. 522, 524 (2004); Hanson v. Brown, 9 Vet. App. 29, 32 (1996). 

With the above criteria in mind, the Board notes that a November 2008 rating decision granted service connection for a right wrist disability and residuals of a laceration of the left hand with a scar and assigned these disabilities noncompensable ratings.  In December 2008, the RO mailed the Veteran notice of this rating decision.  In March 2009, the Veteran filed a timely notice of disagreement as to the November 2008 rating decision as to these two rating issues.  In June 2010, the RO issued the Veteran a statement of the case that listed, among other things, his claims for compensable ratings for a right wrist disability and residuals of a laceration of the left hand with a scar.  In a subsequent June 2010 VA Form 9, however, the Veteran specifically notified VA that he was not appealing any of the issues listed in the June 2010 statement of the case except for a claim for a compensable rating for residuals of a laceration of the fifth finger of the right hand.  Moreover, in a subsequent July 2010 Report of General Information, the RO reported that it had talked to the Veteran about his appeal and the claimant stated, in substance, that he is claiming laceration of the right hand with scarring, deformity, and limited motion.  Similarly, in a January 2012 Report of General Information, the RO reported that it had again talked to the Veteran about his appeal and the claimant stated, in substance, that he wanted to clarify for the appeal with the Board that it is the right pinky finger, not the left finger or wrist.  The Veteran thereafter noted that the RO keeps going back for information about the wrong hand.  

The Board finds that when taken together, the Veteran's June 2010 VA Form 9 along with the July 2010 and January 2012 Reports of General Information, amount to an explicit and unambiguous intent by the Veteran to withdraw his appeal as to these two rating claims which withdrawal was done with a full understanding of the consequences of such action on the part of the claimant.  See DeLisio.  

In reaching the above conclusion, the Board has not overlooked the fact that in its March 2011 Brief and October 2013 Informal Hearing Presentation the Veteran's representative continued to offer argument in support of claims for compensable ratings for a right wrist disability and residuals of a laceration of the left hand with a scar.  However, the Board finds more probative the Veteran's repeated statements to the RO regarding his not wanting to appeal these two rating issues than any claims to the contrary in his representative's pleadings.  

In summary, the record reveals that prior to the Board's issuance of a final decision on the denial of his claims for compensable ratings for a right wrist disability and residuals of a laceration of the left hand with a scar, the Veteran notified VA that he did not want to appeal these decisions.  Therefore, the Board thus finds that there remains no allegation of error of fact or law for appellate consideration with respect to these issues.  As such, the Board does not have jurisdiction to review them and the claims for compensable ratings for a right wrist disability and residuals of a laceration of the left hand with a scar are dismissed.




ORDER

The appeal of the claim for an initial compensable rating for a right wrist disability is dismissed.

The appeal of the claim for an initial compensable rating for residuals of a laceration of the left hand with a scar is dismissed.


REMAND

As to the claim for a higher evaluation for residuals of a laceration of the fifth finger of the right hand, the Board finds that a December 2009 statement from the Veteran and subsequent statements, see, e.g., the January 2012 Report of General Information, constitute a timely notice of disagreement (NOD) as to the August 2009 rating decision that granted service connection for this disability and assigned a noncompensable rating.  See 38 C.F.R. § 20.201 (2013); Gallegos v. Principi, 283 F.3d 1309, 1314 (Fed. Cir. 2002).  Similarly, as to the claims of service connection for fatigue including as due to an undiagnosed illness, undiagnosed illnesses manifested by joint pain and/or muscle pain, a TBI, and headaches as well as the claims for higher evaluations for bilateral knee, shin, and ankle disabilities, the Board finds that a July 2013 statement from the Veteran acted as a timely NOD as to the June 2013 rating decision that denied the service connection claims as well as denied higher evaluations for the rating claims.  Id.

However, no further actions as to these claims were taken by the RO.  Therefore, the Board finds that these issues must be remanded for a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999) (holding that referral to the RO of issues with which the veteran disagrees does not suffice but instead a remand is required).  

Accordingly, these issues are REMANDED to the RO/AMC for the following action:

As to claims of service connection for fatigue including as due to an undiagnosed illness, undiagnosed illnesses manifested by joint pain and/or muscle pain, a TBI, and headaches as well as the claims for higher evaluations for a low back disability, residuals of a laceration of the fifth finger of the right hand, bilateral knee disabilities, bilateral shin splints, and bilateral ankle disabilities, the RO/AMC should issue a statement of the case.  If, and only if, the Veteran files a timely substantive appeal as to any of these issues, that issue should be returned for review by the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


